DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-6 are pending and have been examined in this application. The Information Disclosure Statement (IDS) filed on 11/04/2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2017/0182943 A1 to Hoenninger in view of JPH1191512A to Hirano.

A) As per Claim 1, a side defroster device comprising: 
a front pillar that rises from a laterally outer end part of an instrument panel (Hoenninger: Figure 1, Item 7), and 
a defroster blower outlet that is provided in the front pillar and blows out air toward a side window screen (Hoenninger: Figure 2, Item 13), wherein 
a display device that displays an image of a vehicle exterior is provided on the instrument panel to a rear of the front pillar (Hoenninger: Figures 1-2, Item 2).
Hoenninger does not teach a defroster blower outlet that is provided in the front pillar and blows out air toward a side window screen;
a fin provided in the defroster blower outlet is directed at an upper wall of a housing of the display device;
the defroster outlet has a lower end which is in contact with the upper wall of the housing.
However, Hirano teaches a defroster blower outlet that is provided in the front pillar and blows out air toward a side window screen;
a fin provided in the defroster blower outlet is directed at an upper wall of a housing of the display device;
the defroster outlet has a lower end which is in contact with the upper wall of the housing (Hirano: Figure 2, Item 8 extends all the way to the bottom of the pillar with fins 9 directed rearward, which is where the upper wall of the housing 2 of Hoenninger is).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Hoenninger by adding a pillar defroster, as taught by Hirano, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Hoenninger with these aforementioned teachings of Hirano with the motivation of providing more airflow along the entire side of the window, thereby providing a more even defrosting.


Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoenninger in view of Hirano as applied to claim 1 above, and further in view of JP2014088089A to Senoo.

A) As per Claim 2, Hoenninger in view of Hirano teaches that the defroster blower outlet comprises a vertical fin, and the vertical fin is directed at a laterally outer wall of the housing when viewed from above (Hirano: Figure 2, Item 9 is vertical fins direct flow laterally along window which is along outer wall of housing of Hoenninger).
Hoenninger in view of Hirano does not teach a horizontal fin.
However, Senoo teaches a horizontal fin (Senoo: Figure 2, Item 12b).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Hoenninger in view of Hirano by adding horizontal fins, as taught by Senoo, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Hoenninger in view of Hirano with these aforementioned teachings of Senoo with the motivation of being able to control the height of the airflow coming out of the outlet, thereby allowing for more airflow control by the occupant of the vehicle.

B) As per Claim 3, Hoenninger in view of Hirano and Senoo teaches that a rear end part of the housing comprises an inclined face that is tapered in going rearward (Hoenninger: best shown in Figure 3, with left side of Item 2 tapering back toward the middle of the vehicle from front to rear), and the vertical fin is directed at part of the inclined face on the laterally outer wall side of the housing when viewed from above (As shown in Figure 3 of Hoenninger the fins of Hirano & Senoo would direct airflow along lateral top of display parallel along outer side window).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoenninger in view of Hirano as applied to claim 1 above, and further in view of US Patent Publication Number 2018/0257566 A1 to Hamlin.

A) As per Claim 4, Hoenninger in view of Hirano teaches a rounded first corner portion at a laterally outer end of the upper wall of the housing (Hoenninger: Figure 1, Item 5 has rounded lateral edges).
Hoenninger in view of Hirano does not teach that the first corner portion has a larger radius of curvature than a radius of curvature of a rounded second corner portion at a rear end of the upper wall of the housing.
However, Hamlin teaches a first corner portion has a larger radius of curvature than a radius of curvature of a rounded second corner portion at a rear end of the upper wall of the housing (Hamlin: curve around upper edge from top to side near Item 70 in Figure 1A larger than front radius on Item 36 in Figure 5).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Hoenninger in view of Hirano by making the side curve larger than top rearward curve, as taught by Hamlin, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Hoenninger in view of Hirano with these aforementioned teachings of Hamlin with the motivation since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the curved device in Hoenninger in view of Hirano for the differently curved device of Hamlin. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoenninger in view of Hirano and Senoo as applied to claim 2-3 above, and further in view of Hamlin.


Hoenninger in view of Hirano and Senoo does not teach that the first corner portion has a larger radius of curvature than a radius of curvature of a rounded second corner portion at a rear end of the upper wall of the housing.
However, Hamlin teaches a first corner portion has a larger radius of curvature than a radius of curvature of a rounded second corner portion at a rear end of the upper wall of the housing (Hamlin: curve around upper edge from top to side near Item 70 in Figure 1A larger than front radius on Item 36 in Figure 5).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Hoenninger in view of Hirano and Senoo by making the side curve larger than top rearward curve, as taught by Hamlin, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Hoenninger in view of Hirano and Senoo with these aforementioned teachings of Hamlin with the motivation since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the curved device in Hoenninger in view of Hirano and Senoo for the differently curved device of Hamlin. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762